           Case 1:20-cv-05345-CM Document 2 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREEM JONES,
                             Petitioner,
                                                              20-CV-5345 (CM)
                    -against-
S. CRONIN, Superintendent of Groveland                        ORDER OF DISMISSAL
Correctional Facility,
                             Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated at Groveland Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254, challenging his February 27, 2017

New York County judgment of conviction. The Court grants Petitioner’s request to proceed in

forma pauperis (IFP) for the limited purposes of this order. For the following reasons, the

petition is dismissed.

       Petitioner has submitted to this Court an identical petition challenging the same

conviction. That case is pending before the Honorable Analisa Torres of this Court under docket

number 20-CV-5348 (AT). Because this petition is identical, no useful purpose would be served

by the litigation of this duplicate petition. This petition is therefore dismissed without prejudice

to Petitioner’s pending case under docket number 20-CV-5348 (AT).

       In light of the Court’s belief that Petitioner may have submitted this duplicate petition in

error, the Clerk of Court shall not charge Petitioner the $5.00 filing fee for this action, and the

Warden or Superintendent having custody of Petitioner shall not deduct or encumber funds from

Petitioner’s prison trust account for this lawsuit.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.
           Case 1:20-cv-05345-CM Document 2 Filed 07/17/20 Page 2 of 2




       Petitioner is granted IFP status under 28 U.S.C. § 1915(a)(1) for the limited purpose of

dismissing this petition without prejudice. The petition is dismissed as duplicative.

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

SO ORDERED.

 Dated:    July 17, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
